Citation Nr: 0411763	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  04-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thigh infection, to include neuropathy.

2.  Entitlement to an increased rating for a service-
connected scar of the right thigh, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an earlier effective date prior to October 
4, 2002 for the assignment of a 10 percent rating for a 
service-connected scar of the right thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Huntington, 
West Virginia, which granted a 10 percent rating for a scar 
of the right thigh effective October 4, 2002 and denied 
service connection for residuals of a leg infection, to 
include neuropathy.  

In a February 2004 rating decision, the RO granted 
entitlement to non-service-connected disability pension 
benefits.

The Board notes that there are other issues not currently in 
appellate status.  By statements dated in September 2003 and 
January 2004, the veteran has withdrawn his appeals on the 
issues of service connection for depression, a stomach 
disorder, a back disability, and an arm disability, as well 
as his claim for entitlement to a total disability 
compensation rating based on individual unemployability (TDIU 
rating).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2003).  Hence these issues are not in appellate status and 
will not be addressed by the Board. This appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In his January 2004 VA Form 9, the veteran requested a 
hearing before a Veterans Law Judge, to be conducted at the 
RO (i.e. a Travel Board hearing).  Thus, this case must be 
returned to the RO to arrange such a hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).

As noted above, in a February 2003 decision, the RO granted a 
10 percent rating for a scar of the right thigh, effective 
October 4, 2002.  The Board construes a September 2003 
statement from the veteran as a timely notice of disagreement 
on the issue of entitlement to an earlier effective date for 
a 10 percent rating for a service-connected scar of the right 
thigh.  Thus a statement of the case is required. Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

2.  The RO should provide the veteran 
with a statement of the case on the issue 
of entitlement to an effective date prior 
to October 4, 2002 for a grant of a 10 
percent rating for a service-connected 
scar of the right thigh.  He should be 
informed of the criteria necessary to 
perfect his appeal.  The RO is informed 
that this issue is not before the Board 
for appellate consideration until timely 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




